Citation Nr: 0617880	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  02-00 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic service disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



REMAND

The veteran had active military service from January 1970 to 
October 1971.

This appeal initially arose from a May 2001 rating decision 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD with an evaluation of 50 percent 
effective December 7, 2000. 

In February 2004 the Board remanded the case for additional 
development.  In March 2005 the Board again remanded the 
case, this time for acquisition of mental health treatment 
records and a compensation and pension (C&P) examination.  
The report of this examination, which was duly conducted in 
May 2005, has been made a part of the record.  However, a 
review of the record indicates that evidence essential to the 
proper adjudication of this matter has not been requested.

Correspondence dated in November 2000 from Dr. Tassin (the 
veteran's private treating physician) advises that the 
veteran "is receiving Social Security benefits because of 
his disabilities."  These records have not been obtained for 
the file.  

In order to assist the veteran in developing his case, the RO 
should obtain and consider all pertinent SSA [Social Security 
Administration] records.  See Woods v. Gober, 14 Vet. App. 
214, 222 (2000) (holding that VA was obligated, in light of 
the evidence that the veteran was receiving Social Security 
benefits, to have attempted to obtain his Social Security 
records and remanding for the Board to do so); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (holding 
that a complete review of the veteran's record must include a 
review of his Social Security records).  Since this case is 
being returned, the RO should also take this opportunity to 
obtain any recent treatment records.  38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his PTSD.  Even if 
no additional sources of treatment 
records are identified, all mental health 
records compiled since September 2003 by 
the VAMC patronized by the veteran should 
be obtained.

2.  The RO should contact the Social 
Security Administration and obtain copies 
of the administrative decision and the 
medical reports upon which the veteran's 
Social Security disability benefits are 
based.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


